PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,777,852
Issue Date: 2020 Sep 15
Application No. 15/941,673
Filing or 371(c) Date: 30 Mar 2018
Attorney Docket No. 24MT-033/01US 314552-2255 

:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. § 1.705(b)” filed November 6, 2020, requesting that the Office correct the patent term adjustment (PTA) from 146 days to 180 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On September 15, 2020, the Office determined that patentee was entitled to 146 days of PTA. 

On November 6, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 180 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 180 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for amendments or other papers filed after the mailing of a notice of allowance.

 “A” Delay
 
The Office has determined that the period of “A” delay is 194 days.

The Office finds that “A” delay includes the following period(s):
A period of 194 days under 37 CFR 1.703(a)(1), beginning May 31, 2019, the day after the date that is fourteen months after the date the application was filed, and ending 
 
“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 901 days, which is the number of days beginning March 30, 2018, the date the application was filed, and ending September 15, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (March 30, 2018) and ending on the date three years after the filing date (March 30, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (901 days) is 901 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 14 day period pursuant to 37 CFR 1.704(c)(10) in connection with the paper filed July 30, 2020 after the mailing of a notice of allowance. The Office previously assessed a reduction for applicant delay of 48 days, from the date the amendment or other paper 
 
Total applicant delay is 14 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

194 + 0 + 0 – 0 – 14 = 180 days

Patentee’s Calculation:

194 + 0 + 0 – 0 – 14 = 180 days
CONCLUSION

The Office affirms that patentee is entitled to one hundred eighty (180) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 194 + 0 + 0 – 0 – 14 = 180 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred eighty (180) days.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination